DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 02/04/2021 has been entered. Claims 1, 3-8, 10-22 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-5, 7-8 & 10-11, 16-17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - cited in IDS) and Volkov S.S ("Main methods and technological features of welding dissimilar plastics", Welding International, Vol. 22, No. 3, pages 193-197. - cited in IDS) in view of Humphrey et al (U.S Patent no. 6199279) and Yamada et al (JP2011240496A – see machine translation attached) and optionally Knutson et al (U.S PG Pub 20150080511 A1).
Regarding claim 1, Dirks discloses a method of materially joining at least two substrates made of thermodynamically incompatible plastics using an adhesive weld additive as a connecting layer [0001], comprising: providing a first workpiece (‘substrate’) made of thermoplastic polymer [0020] and comprising a first edge layer (‘joining zone’), providing a second workpiece (‘substrate’) which is made of a thermoplastic polymer and comprises a second edge layer, wherein the thermoplastic polymer is dissimilar with respect to the thermoplastic polymer of the first edge layer, applying the primer (‘adhesive welding additive’) to the first edge layer, bringing the first edge provided with the primer into contact with the second edge layer, integrally bonding the first edge layer to the second edge layer [0020-0021]. Dirks, however, has failed to explicitly disclose a step of preheating the first edge layer and applying primer to the preheated first edge layer, while the primer being applied, has a temperature in 
Volkov, drawn also to the art of methods of welding dissimilar plastics (Title), discloses that the essential conditions for formation of a welded joint is to ensure, in the contact zone (‘first edge layer’), temperatures close to the temperatures of transition from the high elasticity to the viscous-fluid state or temperatures (‘extrapolated onset of glass transition temperature’) higher than the melting point (‘initial peak temperature of the melting range and initial stage temperature of the decomposition of the thermoplastic polymer of the first edge layer’ – the temperature would necessarily be between the melting range temperature and the initial stage decomposition temperature, as a temperature above the decompositions temperature would mean the thermoplastic polymer would be decomposed) (pg.194, Column 2, lines 42-50). Volkov has further taught preheating the welded surface to increase welding efficiency (pg.195, Column 2, lines 1-8) and has further taught the use of an intermediate layer (‘primer’ in this instance) (pg.194, Column 2, lines 32-34). Further, Volkov has disclosed the importance of the selection of temperatures in heating of dissimilar polymers to ensure highest activity in relation to the reaction of volume interactions between each other (pg.195, Column 1, lines 41-57). These teachings of Volkov, then meet the limitation of the preheating a first edge layer and applying primer to the preheated first edge layer, while the temperature is in the range as in the instant claim, since Volkov has disclosed 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application, to have combined the method of integral bonding of two dissimilar thermoplastic workpieces as taught by Dirks (see above), with the application of intermediate layer, preheating step and the temperature range as disclosed by Volkov, to have arrived at the instant invention, in order to increase welding efficiency and further ensure highest activity in relation to the reaction of the volume interaction between the primer and thermoplastic polymer in contact zone (pg.195, Columns 1-2, lines 41-57 & lines 1-8).
Further, Dirks has already disclosed a heating device to heat the first edge layer during relative movement between the first workpiece and the heating device [0029] before the primer is applied (i.e. preheating – as disclosed by Volkov, see rejection above). Dirks however has failed to explicitly disclose the primer being applied to the first edge layer with a dosing device during relative movement between the first workpiece and the dosing device of from 10mm/min to 100mm/min and the heating device simultaneously leading the dosing device or a nozzle of the dosing device in order to apply the primer in a time interval in the range of from 0.1-10 s. 
Humphrey, drawn to the art of bonding roller fabric to thermoplastic tubular form using intermediate adhesive (Column 1, lines 1-4), discloses an adhesive dispenser unit which dispenses adhesive through a nozzle (Columns 3-4, lines 62-67 & lines 1-9) immediately after preheating and pretreating of the thermoplastic tubes (Column 3, lines 33-61), which further meets the limitation of the heating device simultaneously leading immediately after preheating and pretreating would ensure that the primer (adhesive) is applied in a time interval in the range of 0.1-10s. Although Humphrey has not explicitly disclosed this time range, it can be reasonably expected that the time range for application of the adhesive to the tubes takes places within and overlaps the claimed time interval range of 0.1-10s. Alternatively, the time interval range is a result effective variable, with the result being the level of heating of the primer and the dissipation of heat from the first edge layer to the primer, as if the time interval is large, then the primer will be applied when the preheated first edge layer is not as hot and less heat will be dissipated to the primer, and if the time interval is small, then the primer will be applied when the preheated first edge layer is very hot and more heat will be dissipated to the primer. 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application to have arrived at the claimed time interval of primer application being in the range of 0.1-10s, as such is merely a result effective variable. The result being the level of heating of the primer and the dissipation of heat from the first edge layer to the primer, and the courts have held that optimizing a result effective variable is within the purview of an ordinarily skilled artisan and not patentably distinguishable (MPEP 2144).

Alternatively, given Humphrey has made it clear that the preheating step serves as a step to increase adhesion between the adhesive and the contact surface, it would be highly obvious to an ordinarily skilled artisan to rearrange the method steps to 
With regards to the primer being applied to the first edge layer by a dosing device during a relative movement between the first workpiece and the dosing device, Humphrey discloses that the thermoplastic tubes pass by an adhesive dispenser unit (Columns 3, lines 62-67), which would mean that adhesive is dispensed during a relative movement between the dispensing unit and the thermoplastic tubes, which meets the instant claim limitation. Further, with regards to the speed of relative movement being within 10mm/min to 100m/min, the speed of relative movement is a result effective variable with the result being the rate of application of the primer and subsequent heat dissipation from the first edge layer to the primer, as if the speed of relative movement is low then the rate of application of primer is reduced and the heat dissipation from the first edge layer to the primer is also reduced since more time is allowed to pass between preheating and application of primer, and if the speed of relative movement is high, then the rate of application of primer is increased, which would increase the rate of heat dissipation from the first edge layer to the primer, as less time passes between preheating and application of primer.

Further, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application to have combined the method of integrally bonding two dissimilar thermoplastic workpieces as taught by Dirks and Volkov (see above) with the method dispensing the adhesive (‘primer’) as taught by Humphrey, to arrive at the instant invention, in order to be able to dispense a precise thickness of the adhesive (Column 3, lines 62-67).
With regards to the primer containing two different thermoplastic polymers, neither Dirks nor Volkov have specifically disclosed this limitation. However, it is known in the prior art (Yamada) for a primer to contain two different thermoplastic polymers, with one of the polymers not being a thermoplastic olefin polymer in joining two dissimilar materials.
Yamada, drawn also to the art of joining members made of materials that are difficult to weld to each other (‘Description’ section, line 1, prior to [0001]), discloses welding a first member (2) and a second member (3) [0023-0024] with a primer layer (4) in between the two members [0027]. Yamada further discloses that the primer can contain polystyrene, PMMA, polycarbonate, polyethers [0029] and additionally a maleic 
It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the instant application, to have modified the primer as taught by Dirks, with the primer comprising two different thermoplastic polymers, with one of the polymers not being a polyolefin polymer, as taught by Yamada, to arrive at the instant invention, in order to ensure that the primer has good compatibility with the members [0028], and to be able to firmly join the first and second members [0011]. 
Further, optionally, prior art guidance is provided by Knutson with regards to a primer containing two thermoplastic polymers with one of them not being a polyolefin. Knutson is drawn to the art of hot melt polyolefin based adhesive compositions [0001] for use in a wide range of industrial application [0010] including in bonding a first and second substrate wherein the substrates can be dissimilar (with one or both substrates being polypropylene i.e. thermoplastic workpiece). Knutson discloses a hotmelt 
It would have been obvious to an ordinarily skilled artisan to have modified the primer of Dirks, Volkov, Humphrey, and Yamada, with the primer composition of Knutson, in order to have a primer composition with two thermoplastic polymers wherein one polymer is not a polyolefin, to arrive at the instant invention, in order to improve cohesive strength and hot tack, and low temperature adhesion of the composition [0037].

Regarding claim 4, Volkov has already disclosed the temperature in the contact zone being above the melting point of the thermoplastic polymer (pg. 194, Column 2, lines 42-50) and this would necessarily mean that the temperature of the first edge layer 

Regarding claim 5, Volkov has disclosed a preheating step of the surface to be welded to increase welding efficiency (pg.195, Column 2, lines 1-8) and has further disclosed an intermediate layer (‘primer’ in this instance) (pg.194, Column 2, lines 32-34). Given this, it would then be reasonably expected and obvious to heat the first edge layer (‘welding surface’) during the step of applying the primer (‘intermediate layer’), as taught by Volkov. 

Regarding claim 7, Dirks in combination with Volkov, have taught the step of preheating the first edge layer (see claim 1 rejection above). Given that the first edge layer is preheated and in the temperature range as disclosed by Volkov (see above claim 1 rejection) (Volkov: pg.194, Column 2, lines 42-50) it would necessarily mean that a melt layer would be produced in the first edge layer. Both Dirks and Volkov, however, do not explicitly disclose the thickness of the melt layer being between 0.05 mm to 6 mm. However, this does not take away from the obvious nature, as the thickness of the melt layer is a result effective variable, with the result being the activity 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application to have arrived at the claimed melt layer thickness of 0.05 mm to 6 mm, as such is merely a result effective variable. The result being the activity in relation to the reaction of volume interactions between the primer and thermoplastic polymer of the first edge layer, and the courts have held that optimizing a result effective variable is within the purview of an ordinarily skilled artisan and not patentably distinguishable (MPEP 2144).

Regarding claim 8, Dirks has disclosed a heating device for preheating the first edge layer, with the first edge layer being preheated during relative movement between the first workpiece and the heating device [0029]. Both Dirks and Volkov, however, have failed to disclose the specified range of relative movement being in the range of from 10mm/min to 100 m/min. However, this does not take away from the obvious nature, as the speed of relative movement being in the range of from 10mm/min to 100m/min is a result effective variable, with the result being the level of heating of the first edge layer, with a greater speed of relative movement providing a lower level of heating since the first edge layer is exposed to the heating device for a shorter time, and a lower speed of relative movement providing a higher level of heating since the first edge layer is exposed to the heating device for a longer time. 


Regarding claim 10, Dirks has disclosed a heating device for preheating the first edge layer, with the first edge layer being preheated during relative movement between the first workpiece and the heating device and being heated without contact between the heating device and first edge layer, thus ensuring there is a spacing between heating device and first edge layer [0029]. Both Dirks and Volkov, however, have failed to disclose the specified spacing of 0.5mm to 100mm. However, this does not take away from the obvious nature, as the spacing between the first edge layer and the heating device is a result effective variable, with the result being the level of heating of the first edge layer, with a greater spacing providing a lower level of heating since the first edge layer is less exposed to the heating device, and a lower spacing providing a higher level of heating since the first edge layer is more exposed to the heating device. 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application to have arrived at the claimed spacing being between 0.5mm and 100mm, as such is merely a result effective variable. The result being the level of heating of the first edge layer, and the courts have held that optimizing 

Regarding claim 11, Dirks has further disclosed the primer layer (‘adhesive welding additive’) being applied in the joining zone with a thickness of 0.1 µm to 100 µm, which falls within the range of 1 µm to 5 mm ([0023-0024]).

Regarding claim 16, Knutson has already disclosed the primer comprising 0.01wt% to 30wt% of the second polymer based on a total weight of the composition [0037] (see claim 1 rejection above), and the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 17, Knutson has already disclosed the thermoplastic primer comprising 50 to 99.5 wt% of the first polymer [0027] and 0.05 to 30wt% of the second polymer [0037] (see claim 1 rejection above). Thus, Knutson has disclosed overlapping ranges with the instantly claimed ranges. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 

Regarding claim 22, Knutson has already disclosed the primer composition comprising the first and second polymer and less than 5wt% of additives [0040] (see claim 1 rejection above). Water and solvent are optional and thus not needed by the claim limitations, and in any case Knutson has not disclosed solvent or water being a part of the composition.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - cited in IDS) and Volkov S.S ("Main methods and technological features of welding dissimilar plastics", Welding International, Vol. 22, No. 3, pages 193-197. - cited in IDS) in view of Humphrey et al (U.S Patent no. 6199279) and Yamada et al (JP2011240496A – see machine translation attached) and optionally Knutson et al (U.S PG Pub 20150080511 A1) and further in view of Matsen et al (U.S Patent no. 5760379).
Regarding claim 3, both Dirks and Volkov have, however, failed to explicitly disclose continuously recording the temperature of the first edge layer during the preheating and continuously controlling the preheating step based on the recorded temperature.
Matsen, drawn to the art of thermoplastic welds (Title; Abstract), discloses a method for monitoring the temperature along the bond line in a thermoplastic weld using multimode thermocouples and controlling the heating along the bond line in conjunction with the measured temperature to achieve a quality weld (Column 1, lines 1-5; Column 8, lines 26-30). 
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - cited in IDS) and Volkov S.S ("Main methods and technological features of welding dissimilar plastics", Welding International, Vol. 22, No. 3, pages 193-197. - cited in IDS) in view of Humphrey et al (U.S Patent no. 6199279) and Yamada et al (JP2011240496A – see machine translation attached) and optionally Knutson et al (U.S PG Pub 20150080511 A1) and further in view of Arnegger (DE102010009562 A1 – cited in IDS).
Regarding claim 6, both Dirks and Volkov have, however, failed to explicitly disclose pretreating the first edge layer before preheating.
Arnegger, drawn to the art of a method of joining at least two different covering materials (Abstract; [0005]), discloses pretreating or surface treatment of a layer to be joined, which includes the methods of plasma pretreatment, ozone shower, flaming, or corona treatment [0018-0020]).
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application to have combined the method of integrally bonding two dissimilar thermoplastic workpieces as taught by Dirks and Volkov (see above) with .

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - cited in IDS) and Volkov S.S ("Main methods and technological features of welding dissimilar plastics", Welding International, Vol. 22, No. 3, pages 193-197. - cited in IDS) in view of Humphrey et al (U.S Patent no. 6199279) and Yamada et al (JP2011240496A – see machine translation attached) and optionally Knutson et al (U.S PG Pub 20150080511 A1), and further in view of Pigott et al (U.S PG Pub 2003/0041956 A1).
Regarding claim 12, while Humphrey has not explicitly disclosed the heating device and dosing device being connected and fixed at a defined and constant spacing (i.e. integral), it does not take away from the obvious nature, since making integral, i.e. the use of one piece of construction (connected heating and dosing devices) instead of the structure disclosed in the prior art (separate heating and dosing devices) would be obvious, and within the general skill of an ordinarily skilled artisan. The courts have held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (MPEP 2144.04 V (B)).
In the event the applicant disagrees, it is well-known in the art to connect a heating and dosing device at a fixed and constant spacing, as disclosed by Pigott.

It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application, to have modified the heating and dosing devices of Humphrey with the heating and dosing devices being connected and fixed at a defined and constant spacing, as disclosed by Pigott, as such is known in the art, and the combination of prior art elements according to known elements is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). 

Regarding claim 13, neither Dirks, Volkov, nor Humphrey have explicitly disclosed the dosing device or heating being configured to operate in one or more secondary relative movements. Humphrey has disclosed the tubes passing through the heating device and dosing device, thus has disclosed primary relative movement between the first workpiece and the heating device or dosing device (see claim 1 rejection above), however Humphrey has not disclosed the heating or dosing device to be configured for secondary relative movement, however this is a well-known feature in the prior art, as disclosed by Pigott.
Pigott, drawn also the art of welding [0001], discloses a dosing device (41 & 54) and a heating device (40 & 55) that are configured to operate in one or more secondary relative movements (i.e. are movable and move in a certain direction) (Figures 4 & 5; 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application, to have modified the heating and/or dosing devices of Humphrey, with the heating and/or dosing devices to be movable and operably in one or more secondary relative movements, as disclosed by Pigott, since as such this is a well-known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - cited in IDS) and Volkov S.S ("Main methods and technological features of welding dissimilar plastics", Welding International, Vol. 22, No. 3, pages 193-197. - cited in IDS) in view of Humphrey et al (U.S Patent no. 6199279) and Yamada et al (JP2011240496A – see machine translation attached) and optionally Knutson et al (U.S PG Pub 20150080511 A1), and further in view of Pigott et al (U.S PG Pub 2003/0041956 A1) and Leiden et al (U.S Patent 8474401 B2).
Regarding claim 14, the merits of claim 13 have been generally addressed above. Neither Dirks, Volkov, Humphrey nor Pigott have explicitly disclosed the secondary relative movements to be circles around the primary relative movement, however this as such is a known prior art element, as disclosed by Leiden.

It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant invention, to have modified the dosing device of Pigott (see claim 13 rejection above) with the dosing device being movable in circles as disclosed by Leiden, to arrive at the instant invention, since as such the movement of a dosing device in circles (secondary relative movement being circles) is a well-known prior art element, as the courts have held that the combination of prior art elements according to .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - cited in IDS) and Volkov S.S ("Main methods and technological features of welding dissimilar plastics", Welding International, Vol. 22, No. 3, pages 193-197. - cited in IDS) in view of Humphrey et al (U.S Patent no. 6199279) and Yamada et al (JP2011240496A – see machine translation attached) and optionally Knutson et al (U.S PG Pub 20150080511 A1) and further in view of Ton-That et al (U.S PG Pub 20050261422 A1).
Regarding claim 15, neither Dirks, Volkov, Yamada, nor Knutson have explicitly disclosed the tensile strength of the welded substrates being more than 5 MPa. However, it is known in the art to have a tensile strength between two dissimilar plastics materials, using a primer as an intermediate layer between the two plastic materials, be greater than 5MPa, as disclosed by Ton-That.
Ton-That, drawn also to the art of a primer for use in the assembly of dissimilar plastics materials [0001 & 0011], discloses an acrylate modified ([0024]; [0021-0024]) maleic anhydride grafted polypropylene [0056-0064] primer, which is used in assembly of two dissimilar plastics materials (with one being a polyolefin plastic material) [0072-0073] with welding [0039], and further has disclosed the tensile strength of the welded polyolefin plastic material to second plastic material to be greater than 5MPa ([0076]; Table 3). Thus, it is well known in the art for a welded polyolefin plastic material with a 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant invention to have modified the tensile strength of the welded article of Dirks, Yamada, and Knutson, to be greater than 5 MPa, since as such this is a known prior art element, and the courts have held that the combination of know prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). Further, it would have been obvious to an ordinarily skilled artisan to have modified the tensile strength of Dirks, Volkov, and Yamada and Knutson, to be greater than 5 MPa, since the tensile strength represents the strength of the scarf butt joint between two joined materials, and thus to increase the strength of the scarf butt joint (i.e. have a stronger welded joint between two materials), it would have been obvious to modify the tensile strength to be greater than 5 MPa, as disclosed by Ton-That [0076].

Claim 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - cited in IDS) and Volkov S.S ("Main methods and technological features of welding dissimilar plastics", Welding International, Vol. 22, No. 3, pages 193-197. - cited in IDS) in view of Humphrey et al (U.S Patent no. 6199279) and Yamada et al (JP2011240496A – see machine translation attached) and optionally Knutson et al (U.S PG Pub 20150080511 A1) and further in view of Ryan et al (U.S Patent 6600142 B2).
Regarding claim 18, the merits of claim 1 have been generally addressed above. Neither Dirks, Volkov, nor Yamada and Knutson have explicitly disclosed a solvent being part of the primer in 50 to 85 wt.%, and the solvent being selected from tetrahydrofuran, MEK, cyclohexanone and mixtures thereof. However, this limitation is known from Ryan.
Ryan, drawn also the art of joining/bonding two or more layers or substrates using a susceptor composition (i.e. primer composition) (Column 3, lines 44-50), in a welding process (Column 10, lines 51-62), discloses a susceptor composition (i.e. primer) containing adhesive compounds (i.e. thermoplastic polymers) and a polar carrier (i.e. water or solvent) (Column 10, lines 32-39). Ryan further discloses the solvents being tetrahydrofuran, and cyclohexanone (Column 17, lines 59-63), and mixtures thereof (Column 18, lines 56-57), and further discloses the solvent being in the range of 10% to 90% by weight of the total composition, thus disclosing an overlapping and encompassing range with the instantly claimed range of 50 to 85 wt.%. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). Further, Ryan has disclosed the adhesive compound of the susceptor/primer composition being acrylic acid and maleic anhydride polymers and copolymers in the 10 to 90% by weight, and the polar carrier (solvent) also being 10 to 90% by weight, with the rest of the composition optionally comprising additives (Column 15, lines 46-54; Columns 15-16, lines 25-67 & 1-3).


Regarding claim 19, the merits of claim 18 have been generally addressed above. Ryan has further disclosed the solvents can be a mixture Column 18, lines 56-57 and has disclosed one of the solvents to be cyclohexanone (Column 17, lines 59-63) and has further disclosed the solvent being 10 to 90% by weight, and as such then Ryan has disclosed at least an overlapping range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 20, Ryan has already disclosed the susceptor/primer composition to include polymers in 10 to 90% (i.e. overlapping with the claimed range of 20 to 40wt%) by weight of the primer composition. Thus, Dirks, Volkov, Yamada, and Knutson, as modified by Ryan form an overlapping range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).
Specifically it would be obvious to an ordinarily skilled artisan to have modified the weight ranges of the first and second polymers of Knutson, to be 20 to 40wt% as a whole of the total weight of the composition, as instantly claimed, in view of Ryan, to arrive at the instant invention, in order to have a composition that heats more rapidly (Column 17, lines 51-52) and enable short heating times while still retaining acceptable shear strength of the bond (Column 18, lines 65-67).

Regarding claim 21, neither Dirks, Volkov, nor Yamada nor Knutson have explicitly disclosed a primer composition being an aqueous dispersion (i.e. liquid dispersion) comprising 20 to 70 wt.% the first and second thermoplastic polymers and water. However, this limitation is known from Ryan. 
Ryan, drawn also the art of joining/bonding two or more layers or substrates using a susceptor composition (i.e. primer composition) (Column 3, lines 44-50), in a welding process (Column 10, lines 51-62), discloses a susceptor composition (i.e. primer) containing adhesive compounds (i.e. thermoplastic polymers) and a polar carrier (i.e. water or solvent) (Column 10, lines 32-39) and further discloses the polar carrier being in the range of 10% to 90% by weight of the total composition. Further, Ryan has disclosed the adhesive compound of the susceptor/primer composition being acrylic acid and maleic anhydride polymers and copolymers in the 10 to 90% by weight, and the polar carrier (solvent) also being 10 to 90% by weight, with the rest of the composition optionally comprising additives (Column 15, lines 46-54; Columns 15-16, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Dirks, Volkov, Yamada and Knutson, and specifically the primer, with the primer being an aqueous dispersion containing water as claimed in the instant claim, and as disclosed by Ryan, to arrive at the instant invention, in order to have compositions that heat more rapidly (Column 17, lines 51-52) and enable short heating times while still retaining acceptable shear strength of the bond (Column 18, lines 65-67).

Response to Arguments
Applicant’s arguments, see Amendment (pages 7-13), filed 02/04/2021, with respect to the rejection(s) of claim(s) claim 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dirks, Volkov, Humphrey, Yamada, and Knutson. Both Yamada and Knutson disclose primer compositions which contain two thermoplastic polymers, with one of the polymers not being polyolefin. Further, both Yamada and Knutson are drawn to joining or bonding (welding) two different or dissimilar thermoplastic materials.
With regards to applicants’ arguments as pertaining to claim 14 (page 11 of Amendment), the first edge layer defining a plane and application of the primer in the plane (i.e. on the first edge layer) has already been disclosed by Dirks (see claim 1 rejection above). As such, Leiden is only used to teach that the circular movement when applying a primer are known in the art, thus Dirks as modified by Humphrey, Pigott, and Leiden, teach the application of primer in a plane on a first edge layer defining a plane, by circular movements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712